—Appeal from a judgment of the Supreme Court (Castellino, J.), entered July 3, 2000 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying his request for medical treatment.
Petitioner, an inmate at Southport Correctional Facility in Chemung County, commenced this CPLR article 78 proceeding to challenge an administrative determination denying his request for surgical removal of a facial keloid (a thick, wide scar). Supreme Court dismissed the petition and this appeal ensued.
*845Petitioner maintains that the denial of the surgical treatment was arbitrary and capricious and in violation of his constitutional right against cruel and unusual punishment. The record contains the affidavit of respondent John Alves, the Health Services Director at Southport, who averred that petitioner has been referred to outside medical consults. Alves stated that he was in agreement with a plastic surgeon’s recommendation that “a conservative approach to treating [petitioner’s] keloid is warranted as surgery cannot guarantee a successful result” because petitioner’s condition is complicated by another skin disorder. Furthermore, Alves opined that surgical treatment of petitioner’s keloid is cosmetic in nature and not medically necessary as there are other proposed options which would adequately address petitioner’s medical problem at this time which petitioner has refused to undergo. Inasmuch as the record fails to establish that there has been a “deliberate indifference to [petitioner’s] serious medical needs” (Matter of Singh v Eagen, 236 AD2d 654, 655) and there being no obligation to provide inmates with medically unnecessary services, the judgment dismissing petitioner’s CPLR article 78 proceeding is affirmed (see, Matter of Allah v White, 243 AD2d 913).
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.